DETAILED ACTION
Applicant’s election without traverse of Species VI (identified as claims 1,6, 9-15, 21-25) in the reply filed on 2/7/2022 is acknowledged.  All other claims have been withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cabrera (US 9696114 B1).
Regarding claim 1, Cabrera discloses an optical sight mounting system (title) for mounting optical sights on a pistol, the adapter plate system comprising: a pistol slide (310), the pistol slide includes an adapter interface, the adapter interface comprising a bottom surface that extends between a first end wall (between 450 and 420 in fig. 4) and a second end wall (near 430 in fig. 4); and an adapter plate, the adapter plate includes a mounting surface (410 – fig. 4) on a top side thereof, the mounting surface is configured so that an optical sight (300) can be attached thereto; wherein the adapter plate is configured so that it can be rotated (420 and 430 can be rotated down, Fig. 3B, and up, Fig. 3A, between the end walls) into position between the first end wall and the second end wall of the adapter interface.
Regarding claim 11, Cabrera discloses the optical sight mounting system of claim 1, further comprising a slide cover plate (440 – fig. 4), the slide cover plate is configured to interface with a first end (between 450 and 420) of the adapter plate and thereby prevent the adapter plate from rotating (keeps sight locked in and prevents it from rotating) while positioned within the adapter interface.  
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,6, 9-15, 21-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cabrera (US 9696114 B1).
In the alternative, claims 1, 11, and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cabrera (US 9696114 B1). Regarding claims 1, 11, and 12, Cabrera discloses the claimed invention except he may not explicitly disclose the exact recited arrangement.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the same arrangement, since it has In re Japiske, 86 USPQ 70.
Regarding claims 6, 9-10, 15, and 21-23, Cabrera discloses the claimed invention except he may not explicitly disclose curved adapter plates, or curved end walls.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have curved components, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Regarding claims 13, 14, 24, and 25,  Cabrera discloses the claimed invention except he does not explicitly disclose the recited set screw, and divot arrangement.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a set screw and divot arrangement, since the equivalence of set screws and divots, and screws, pins, etc for their use in the firearm sights art and the selection of any known equivalents to connect/attach components would be within the level of ordinary skill in the art.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
At least claims 1 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10,782,099 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader than the prior patent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D DAVID whose telephone number is (571)270-3737 and whose email address is michael.david@uspto.gov*.  The examiner can normally be reached on M-F 8:30am-5:00pm EST.
*Communications via Internet e-mail are at the discretion of the applicant.  Applicant is welcome to file an electronic communication authorization (sb439) form at any time if he/she would like to communicate via e-mail:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdfWithout a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/MICHAEL D DAVID/               Primary Examiner, Art Unit 3641